           Case 1:20-cr-00055-TFH Document 4 Filed 02/27/20 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                )
                                         )
      v.                                 )      Case: 20-mj-035 (GMH)
                                         )
JACOB KYLE JORDAN,                       )
                                         )
                    Defendant.           )


                              NOTICE OF APPEARANCE

      The above captioned case has been assigned to the Assistant Federal Public

Defender specified below. Please send all notices and inquiries to this attorney at the

address listed.

                                         Respectfully submitted,

                                         A. J. KRAMER
                                         FEDERAL PUBLIC DEFENDER

                                                /s/

                                         DANIELLE C. JAHN
                                         Assistant Federal Public Defender
                                         625 Indiana Avenue, N.W., Suite 550
                                         Washington, D.C. 20004
                                         (202) 208-7500
